DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IV in the reply filed on 11/24/22 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by LUTOLF et al (WO2017/037295).

	LUTOLF teaches an organoid growth medium free of FGF and/or nicotinamide that comprises EGF, Noggin,and R-spondin1 also to be suppleemnted supplemented with CHIR99021(a GSK inhibitor) and valproic acid, a histonedeacetylase
Inhibitor and agonist of the Notch pathway (seeexample4). Wnt3a is further taught as a substitute for CHIR99021(see Figure 3k and 3L). Further, the presence of B27, N2 and N-Acetylcysteine is also taught (see page 30,lines16-25 and Page 39,lines1-20). The presence of an ECM (Matrigel) (10%) to support organoid development is also taught (see page 34, line 28 to page 35, line 2, and Fig.8C and 8D). The use of human
cells, as well as hepatic and pancreatic epithelial duct cells to produce organoids using the medium is taught (see page13, line 6; page14, lines 7-12; page19, lines 24-25, and 35-36; page 25, lines 23-25; Example10).
	The reference clearly anticipates the claimed invention except that the reference is silent on the ability of the medium to support organoids for 5 or more passages however that capability must be inherent to the medium of LUTHOLF because the components are identical.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917. The examiner can normally be reached M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657